DETAILED ACTION
Allowable Subject Matter
Claims 21-40 are allowed in view of the cited prior art of record. 
The following is an examiner’s statement of reasons for allowance over the cited prior art: The closest cited prior art of record, Agarwal et al. (US 20210232485) disclosed the concept of analyzing a performance of a microservices-based application, involving the generating of a plurality of traces from a plurality of spans associated with the microservices-based application, in which analysis modes extract levels of detail from the traces in order to analyze performance of the services in which batches of span data are periodically collected by a collector 304 from an agent 303 at the service (Agarwal, [0097]-[0098]) to which the collector may send data to the monitoring service ([0104]) to which the trace data received from the collector 304 may be sent to systems configured to ingest and search data, such as the data ingestion and query systems 326 described above. In some embodiments data ingestion and query system 326 may be configured to generate metrics data from the trace data received from the collector 304 ([0111]), the monitoring metrics including a number of requests between services ([0176]), in which collection module 1420 receives one or more traces 1408 generated within a predetermined time window Y 1480, and traverses the traces to identify and collect cross-service span pairs that represent cross-service calls. To collect the cross-service span pairs, the collection module 1420 identifies parent-child span pairs in a given trace where the service name for the parent and the child are different. Stated differently, the collection module 1420 will collect each pair of spans that has a parent-child relationship and where each of the two spans in the pair are associated with a different service ([0215]).  However, Agarwal does not disclose that which is claimed.  Specifically, Agarwal did not disclose receiving, from the first service, one or more metric messages comprising: a route identifier representing an upstream route that includes the second service, and a counter representing a number of inbound requests with the route identifier that have been received by the first service over a current window of time; receive, from the additional service, one or more additional metric messages; and determining, based at least in part on the one or more metric messages from the first service and the one or more additional metric messages from the additional service, one or more traffic maps that indicate one or more flows of requests through the plurality of services, as claimed.  
Additional prior art, Zhi et al. (US 10374915) disclosed a streaming module providing a stream comprising records including metric values that may include metrics such as “requests per second” (Zhi, col. 6, lines 25-55).  However, as shown by Figure 1, the streaming module is separate from the services 100, and therefore, in addition to not including the particulars of the metric messages as claimed, does not reasonably amount to the metric messages as they are not from the services themselves.  Therefore Zhi did not disclose that which is claimed.  Specifically, Zhi did not disclose receiving, from the first service, one or more metric messages comprising: a route identifier representing an upstream route that includes the second service, and a counter representing a number of inbound requests with the route identifier that have been received by the first service over a current window of time; receive, from the additional service, one or more additional metric messages; and determining, based at least in part on the one or more metric messages from the first service and the one or more additional metric messages from the additional service, one or more traffic maps that indicate one or more flows of requests through the plurality of services, as claimed.  
The claim as a whole integrates the process into a practical application by the services themselves capturing metrics over a current window of time, i.e. actively monitoring, for all service interactions between services and without using sampling techniques, providing specific improvement over prior systems  by permitting more accurate analysis of the service-oriented system, improving performance and security of the set of services by using the unsampled traffic metrics (Specification, [0015]).
Therefore claims 21-40 are allowed over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY B DENNISON whose telephone number is (571)272-3910. The examiner can normally be reached M-F 8:30-5:50.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on 571-270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JERRY B DENNISON/           Primary Examiner, Art Unit 2419